        Case 3:20-cv-00369-RDM Document 27 Filed 02/02/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


H/HARRY HAMILTON (Black Horse),         :
                                        : CIVIL ACTION NO. 3:20-CV-369
             Plaintiff,                 : (JUDGE MARIANI)
                                        : (Magistrate Judge Saporito)
             v.                         :
                                        :
LANCE HAMILTON, et al.,                 :
                                        :
             Defendants.                :

                                       ORDER

      AND NOW, THIS 2ND DAY OF FEBRUARY 2021, upon review of Magistrate Judge

Joseph F. Saporito’s January 7, 2021, Report and Recommendation (“R&R) (Doc. 24) for

clear error or manifest injustice, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 24) is ADOPTED for the reasons set forth therein;

   2. Plaintiff’s Complaint is DIMISSED WITHOUT PREJUDICE with respect to

      Defendants Lance Hamilton, Amanda Ackley, Jarron Standridge, Janelle Coder,

      Jayden Lee, Becky Sue Thompson, and Donald Gampe for failure to timely

      perfect service under Rule 4(m) of the Federal Rules of Civil Procedure;

   3. The Clerk of Court is directed to CLOSE THIS CASE.



                                               __s/ Robert D. Mariani___________
                                               Robert D. Mariani
                                               United States District Judge
